282 S.W.3d 391 (2009)
Bill GRIFFIN, Personal Representative of the Estate of Jean B. Griffin, Appellant,
v.
SHELTER MUTUAL INSURANCE COMPANY, Respondent.
No. WD 69471.
Missouri Court of Appeals, Western District.
March 24, 2009.
Thomas M. Schneider, Columbia, MO, for appellant.
Bruce Farmer, Mariam Decker, Columbia, MO, for respondent.
Before VICTOR C. HOWARD, P.J., and JOSEPH M. ELLIS and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Bill Griffin, acting as the Personal Representative of the Estate of his mother, Jean Griffin, brought this suit to recover the costs of Jean Griffin's long-term custodial care from Shelter Mutual Insurance Company, which had established an employee welfare benefits plan in which Mrs. Griffin participated. Following a bench trial, the circuit court entered judgment in favor of Shelter. Griffin appeals. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).